Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 29, 2021

The Court of Appeals hereby passes the following order:

A21I0181. PRIME INSURANCE COMPANY et al. v. EAST COAST
     DISPATCH, LLC et al.

      On April 5, 2021, Prime Insurance Company filed an application for
interlocutory appeal. Upon consideration, the application is hereby DENIED.
      Progressive Mountain Insurance Company filed an untimely response to the
application, along with a “Request for Change in Filing Date” to reflect the earlier
date when the response was rejected for e-filing. Progressive’s request is DENIED
as moot.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/29/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.